Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathan Kinta Wilkins appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2255 (2012) motion. We have reviewed the record and find no reversible error. Accordingly, we deny Wilkins’ motion for appointment of counsel and affirm for the reasons stated by the district court. United States v. Wilkins, Nos. 4:08-cr-00043-FL-1; 4:11-cv-00179-FL, 2014 WL 223454 (E.D.N.C. Jan. 21, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.